162 F.3d 1151
Wallace Mitchellv.John R. Stepanik, Superintendent, Charles J. McKeown,Inspector Supervisor, Charles Coleman, State CorrectionalInstitution at Dallas, Janet Swanger, Director LawLibrary/Ed., State Correctional Institution at Dallas,Thomas Norton, Counselor, State Correctional Institution atDallas, Edgar M. Kneiss, Superintendent, State CorrectionalInstitution at Dallas, David H. Larkins, Superintendent,State Correctional Institution at
NO. 97-7643
United States Court of Appeals,Third Circuit.
June 19, 1998
Appeal From:  M.D.Pa. ,No.95cv02179

1
Appeal Dismissed.